          Case 1:21-cr-00068-TNM Document 36 Filed 04/13/21 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    :
UNITED STATES OF AMERICA            :
                                    :
v.                                  :
                                    :   No. 21-CR-68 (TNM)
JENNY LOUISE CUDD and               :
ELIEL ROSA,                         :
                    Defendants.     :
____________________________________:

 UNITED STATES’ REPLY IN SUPPORT OF MOTION FOR PROTECTIVE ORDER

       The United States of America, by and through its counsel, the United States Attorney for

the District of Columbia, respectfully submits its reply in support of its motion for the entry of a

protective order governing the production of discovery by the parties in the above-captioned case.

The government relies on the following points and authorities, and any other such points and

authorities raised at a hearing on this matter.

       On March 9, 2021, the government contacted defense counsel for Ms. Cudd to inquire

whether the defense would be willing to consent to the then-latest version of the protective order.

Counsel for defendant Cudd opposed but did not state which provisions she objected to and did

not propose any specific modifications. On April 2, 2021, the government again contacted

counsel for defendant Cudd and provided a revised version of the protective order, to which

counsel for co-defendant Rosa, Shelli Peterson, consented. On April 7, the government filed its

motion for a protective order, still having not received a response from counsel for defendant

Cudd. On April 8, 2021, defendant Cudd filed her opposition to the government’s motion for a

protective order, again not attempting to confer with counsel for the government on revisions and
          Case 1:21-cr-00068-TNM Document 36 Filed 04/13/21 Page 2 of 7




again not proposing constructive modifications. 1 To the extent the defendant Cudd takes issue

with Paragraphs 4(d) and 4(e) of the government’s April 7 proposed protective order, the

government proposes the attached April 13 revised protective order.

        Defendant Cudd is charged by indictment with offenses related to crimes that occurred at

the United States Capitol on January 6, 2021. In brief, on that date, as a Joint Session of the

United States House of Representatives and the United States Senate convened to certify the vote

of the Electoral College of the 2020 U.S. Presidential Election, members of a large crowd that

had gathered outside forced entry into the U.S. Capitol, including by breaking windows and by

assaulting members of law enforcement, as others in the crowd encouraged and assisted those

acts. Scores of individuals entered the U.S. Capitol without authority to be there. As a result,

the Joint Session and the entire official proceeding of the Congress was halted until the Capitol

Police, the Metropolitan Police Department, and other law enforcement agencies from the city

and surrounding region were able to clear the Capitol of hundreds of unlawful occupants and

ensure the safety of elected officials. This event in its entirety is hereinafter referred to as the

“Capitol Attack.”

        Because such a large number of people, including defendant Cudd, joined the mob

involved in the Capitol Attack, the resulting criminal investigation (and related discovery) is

simply huge. Hundreds of individuals have been charged and more are being investigated. The

investigation already involves thousands of hours of video, over a thousand electronic devices,

thousands of reports, and the numbers continue to grow as more suspects are identified and

arrested. Moreover, there are specific and prominent security concerns at issue as well – namely




1Defense counsel filed a similar opposition to the government’s protective order on April 7,
2021, in U.S. v. John Steven Anderson, 21-cr-215 (RC).
                                                   2
         Case 1:21-cr-00068-TNM Document 36 Filed 04/13/21 Page 3 of 7




ensuring the continued safety of those working in the Capitol while simultaneously prosecuting

those who attacked them. Given this larger context and the need to provide discovery effectively

and efficiently to defendant Cudd and her co-defendant Mr. Rosa, the government has sought the

proposed protective order.

       Ultimately, in order to comply with its discovery and disclosure obligations, the

government intends to make voluminous materials available in all pending cases arising out of

the events of January 6, 2021, including this one. These materials will include information such

as tips, witness statements, and the results of searches performed upon other individuals’ devices

and accounts. Given the volume of material that is likely to be made accessible to defendant

Cudd, the proposed order ensures that this information, where appropriate, will be adequately

protected.

       Putting aside the inflammatory language and bald assertions, defendant Cudd does not

substantively dispute any of the facts supporting the use of a protective order in this matter.

Defendant Cudd does not dispute that the investigation and prosecution of those implicated in the

Capitol Attack will likely be one of the largest in American history, both in terms of the number

of defendants prosecuted and the nature and volume of the evidence. Defendant Cudd does not

dispute the scope of the charges that are under investigation or the voluminous amounts of

information and evidence relating to both charged and uncharged individuals which may be

discoverable pursuant to Federal Rules of Criminal Procedure 16 and 26.2, Local Criminal Rule

5.1(a), the provisions of Brady v. Maryland, 373 U.S. 83, 87 (1963), Giglio v. United States, 405

U.S. 150, 153-54 (1972), and the Jencks Act, 18 U.S.C. § 3500. Nor does defendant Cudd dispute

the possibility that some of these evidentiary materials may contain sensitive information.

(Examples of the types of information that the Government may designate Sensitive or Highly



                                                3
          Case 1:21-cr-00068-TNM Document 36 Filed 04/13/21 Page 4 of 7




Sensitive are identified in paragraph one of the proposed order.) Finally, defendant Cudd does not

claim that any aspect of the proposed order would be particularly onerous or unworkable.

       For these reasons and those stated in its motion, the government has demonstrated the

“good cause” required for the Court to issue a protective order governing the production of

discovery in this matter. See United States v. O'Keefe, No. 06-CR-0249, 2007 WL 1239204, at *2

(D.D.C. Apr. 27, 2007) (describing the court’s discretion as “vast”); Cordova, 806 F.3d at 1090

(“[A] ‘trial court can and should, where appropriate, place a defendant and his counsel under

enforceable orders against unwarranted disclosure of the materials which they may be entitled to

inspect.’” (quoting Alderman v. United States, 394 U.S. 165, 185 (1969)).

       Many of defendant Cudd’s objections mischaracterize the proposed order as rendering

certain categories of evidence as subject to protection. While paragraph one of the proposed order

includes an illustrative list of items that could be subject to a sensitivity designation, it does not

designate any particular category of items as Sensitive or Highly Sensitive. The same paragraph

makes clear that the government will “make every effort to provide discovery in a manner that will

allow for most discovery to be produced without such designations.”2 Paragraph 11 makes clear

that the order does not apply to, inter alia, materials that are or later become part of the public

court record, or that are derived directly from or pertain solely to the defendant.

       Further, Paragraph 8 requires the government to make “a good faith effort to resolve any

dispute about a sensitivity designation before requesting the Court’s intervention,” and agree to

redaction whenever redaction will resolve the basis for which the designation was applied.3



2 Though not mentioned by defendant Cudd, the government has already produced preliminary
discovery in this matter, all without any sensitivity designation.
3 Defendant Cudd claims that the proposed order is an attempt to shift the burden of “redacting

sensitive information” to defense counsel (Opp. at 7). Notably, she does not cite any provision
of the proposed order which does this – because there is none. The only reference to “redaction”
                                                  4
          Case 1:21-cr-00068-TNM Document 36 Filed 04/13/21 Page 5 of 7




Paragraph 9 of the proposed order makes clear that defendant retains the right to seek modification

of the proposed order and to challenge any particular designation before this Court. It also states

explicitly that the burden of justifying any designation remains with the government.

       The remainder of defendant Cudd’s objections are meritless. She suggests that the

proposed order will keep information from the public at pre-trial hearings or at trial (Opp. at 3-4),

but Section 4(e) of the proposed order makes clear that none of the restrictions in the order applies

to the use of materials in judicial proceedings, and that any such use will be addressed by the

parties and the Court prior to any such proceedings.

       Defendant Cudd suggests that the government will seek to designate all body-worn camera

footage as sensitive (Opp. at 4-5), when, in fact, footnote one of the proposed order explicitly states

that the government will not mark the vast amount of body worn camera Sensitive or Highly

Sensitive.

       Defendant Cudd argues that the government seeks to prevent the defense from using any

security footage from the Capitol cameras in its pleadings unless the government has already used

the same footage in its pleading (Opp. at 5). First, the proposed order does not make this assertion,

and the government has never made this assertion to the defendant. Second, the government has

no objection to the defense using still shots from footage in pleadings, just as the government has

done. For the reasons stated in Attachment A, the Declaration of Thomas A. DiBiase, General

Counsel to the United States Capitol Police (“USCP”), the proposed order does indicate that video




in the proposed order is in paragraph 8, which provides that government may agree to redaction
of information as a way to resolve the need for a sensitivity designation for a particular piece of
evidence, but imposes no obligation on the defense counsel to make any redactions.
                                                  5
          Case 1:21-cr-00068-TNM Document 36 Filed 04/13/21 Page 6 of 7




footage may be subject to protection. At this juncture, however, as no such footage has been turned

over, the objection to such a designation as to any particular excerpt of footage is premature. 4

       While defendant Cudd’s opposition contains a section entitled “Defense Proposal” (Opp.

at 8), it is clear that the defense is not actually proposing a constructive alternative, but simply

opposes a protective order of any kind.

       The government has established the requisite good cause for the proposed protective order.

The proposed order is designed to ensure the defense has liberal access to discovery while

protecting sensitive materials from unwarranted disclosure. The reasonableness of the proposed

protective order is also demonstrated by the fact that, with or without minor modifications, the

proposed protective order has already been adopted without opposition in Capitol Attack cases by

Judges Bates (see U.S. v. Klein, 21-cr-236), Berman Jackson (see U.S. v. Black, 21-cr-127),

Boasberg (see U.S. v. Jancart, 21-cr-148), Brown Jackson (see U.S. v. Fitzimons, 21-cr-181),

Cooper (see U.S. v. Egtvedt, 21-cr-177), Friedrich (see U.S. v. Martin, 21-cr-201), Friedman (see

U.S. v. Bromley, 21-cr-250), Hogan (see U.S. v. Hatley, 21-cr-98), Kollar-Kotelly (see U.S. v.

Caldwell, 21-cr-181), Lamberth (see U.S. v. Munchel, 21-cr-118), Mehta (see U.S. v. Wood (21-

cr-223), and Nichols (see U.S. v. Miller, 21-cr-119), as well as by Magistrate Judges Faruqui (see



4 For the reasons described in Attachment A, the government does intend to mark all surveillance
video footage from the USCP surveillance cameras as Highly Sensitive. If such footage is
produced to the defense, and the defense believes that a Highly Sensitive designation is
inappropriate, the defense will have the opportunity to contest that designation, as described above.
At that time, the defense will have the opportunity to explain to this Court how limiting the
disclosure of such materials to the defendant, her defense counsel, as well as any attorneys,
investigators, paralegals, support staff, and expert witnesses on her defense team is “interfering
with the attorney-client relationship” (Opp. at 3) or why public disclosure is essential to Ms.
Cudd’s defense to the charges. Similarly, if the defense wishes to use such footage at a hearing in
Court, it will be permitted to do so under the proposed order. The order simply requires the defense
to seek the government’s agreement or to give the government an opportunity to propose
conditions before the footage is disclosed in open court – a decision that ultimately rests with the
Court.
                                                 6
         Case 1:21-cr-00068-TNM Document 36 Filed 04/13/21 Page 7 of 7




U.S. v. Wilson, 21-mj-229), Harvey (see U.S. v. Adams, 21-mj-291), and Meriweather (see U.S. v.

Hernandez, 21-mj-73).

                                        CONCLUSION

       For the foregoing reasons, the government respectfully requests the Court issue a protective

order governing the production of discovery in this matter as the government has demonstrated

good cause.

                                                     Respectfully submitted,

                                                     CHANNING D. PHILLIPS
                                                     Acting United States Attorney
                                                     D.C. Bar No. 415793


                                             By:            /s/
                                                     AMANDA FRETTO
                                                     D.C. Bar No. 1018284
                                                     Assistant United States Attorney
                                                     555 4th Street, N.W.
                                                     Washington, D.C. 20001
                                                     (202) 252-7268
                                                     Amanda.Fretto@usdoj.gov


                                 CERTIFICATE OF SERVICE
        On this 13 nd day of April, 2021, a copy of the foregoing was served on counsel of record
for the defendants via the Court’s Electronic Filing System.


                                                            /s/
                                                     AMANDA FRETTO
                                                     Assistant United States Attorney




                                                7
